

116 HR 4902 IH: ARPA–Terra Act of 2019
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4902IN THE HOUSE OF REPRESENTATIVESOctober 29, 2019Mrs. Axne introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Department of Agriculture Reorganization Act of 1994 to establish the Advanced
			 Research Projects Agency–Terra, and for other purposes.
	
 1.Short titleThis Act may be cited as the ARPA–Terra Act of 2019. 2.Advanced Research Projects Agency–Terra (a)In generalSubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6911 et seq.) is amended by adding at the end the following:
				
					224B.Advanced Research Projects Agency–Terra
 (a)DefinitionsIn this section: (1)ARPA–TerraThe term ARPA–Terra means the Advanced Research Projects Agency–Terra established by subsection (b).
 (2)DirectorThe term Director means the Director of ARPA–Terra appointed under subsection (d). (3)FundThe term Fund means the Agriculture Transformation Acceleration Fund established under subsection (l)(1).
 (b)EstablishmentThere is established the Advanced Research Projects Agency–Terra in the Department— (1)to overcome the long-term and high-risk technological barriers in the development of agricultural technologies that enhance export competitiveness, environmental sustainability, and resilience to extreme weather and infectious disease; and
 (2)to ensure that the United States maintains a technological lead in developing and deploying advanced agricultural technologies that increase economic opportunities for farmers, ranchers, and rural communities.
 (c)MeansTo achieve the goals described in subsection (b), ARPA–Terra shall carry out agriculture technology projects that—
 (1)identify and promote revolutionary advances in fundamental sciences; (2)translate scientific discoveries and cutting-edge inventions into technological innovations; and
 (3)accelerate transformational technological advances in areas that, due to technical and financial uncertainty, industry is not likely to undertake without Federal assistance.
							(d)Director
 (1)AppointmentThere shall be in the Department a Director of ARPA–Terra, who shall be appointed by the President, by and with the advice and consent of the Senate.
 (2)QualificationsThe Director shall be an individual who, by reason of professional background and experience, is especially qualified to advise the Secretary on, and manage research programs addressing, matters pertaining to long-term and high-risk technological barriers to the development of agricultural technologies.
 (3)Relationship to SecretaryThe Director shall report to the Secretary. (4)Relationship to Chief ScientistIn carrying out the responsibilities of the Director, the Director shall coordinate with the Chief Scientist to identify relevant scientific priorities and future trends relating to agricultural technologies.
 (5)Relationship to other programsNo other programs within the Department shall report to the Director. (e)ResponsibilitiesThe responsibilities of the Director shall include—
 (1)approving all new programs within ARPA–Terra; (2)developing funding criteria and assessing the success of programs through the establishment of technical milestones;
 (3)administering the Fund through awards to institutions of higher education, companies, research foundations, trade and industry research collaborations, or consortia of those entities, which may include land-grant institutions, federally funded research and development centers, research stations, and research laboratories, to achieve the goals described in subsection (b) through targeted acceleration of—
 (A)novel early-stage research with possible technology applications; (B)development of techniques, processes, and technologies, and related testing and evaluation;
 (C)research and development of manufacturing processes for novel technologies; and (D)coordination with nongovernmental entities for demonstration of technologies and research applications to facilitate technology transfer;
 (4)terminating programs carried out under this section that are not achieving the goals of the programs; and
 (5)to the maximum extent practicable, ensuring that the Fund supports research that reflects diversity with respect to region, water quantity, and agricultural practice.
							(f)Personnel
							(1)Program managers
 (A)In generalThe Director shall designate employees to serve as program managers for each of the programs established by the Director pursuant to subsection (e).
 (B)ResponsibilitiesA program manager of a program shall be responsible for— (i)establishing research and development goals for the program, including through the convening of workshops and conferring with outside experts, and publicizing the goals of the program to the public and private sectors;
 (ii)soliciting applications for specific areas of particular promise, especially areas that the private sector or the Federal Government are not likely to undertake alone;
 (iii)building research collaborations for carrying out the program; (iv)selecting on the basis of merit, after soliciting advice under subsection (j) as appropriate, each of the projects to be supported under the program after considering—
 (I)the novelty and scientific and technical merit of the proposed projects; (II)the demonstrated capabilities of the applicants to successfully carry out the proposed project;
 (III)the consideration by the applicant of future commercial applications of the project, including the feasibility of partnering with 1 or more commercial entities; and
 (IV)any other criteria that the Director determines to be appropriate; (v)preparing technologies for an eventual transfer from lab to market;
 (vi)monitoring the progress of projects supported under the program; and (vii)recommending program restructure or termination of research partnerships or whole projects.
 (C)TermThe term of a program manager— (i)shall be 4 years; and
 (ii)may be renewed by the Director. (2)Hiring and management (A)In generalThe Director shall have the authority—
 (i)to make appointments of scientific, engineering, and professional personnel without regard to the civil service laws; and
 (ii)to fix the compensation of personnel described in clause (i) at a rate to be determined by the Director.
 (B)Private recruiting firmsThe Secretary or the Director may contract with private recruiting firms for the hiring of qualified technical staff to carry out this section.
 (C)Additional staffThe Director may use all existing authorities of the Secretary to hire administrative, financial, and clerical staff as necessary to carry out this section.
								(g)Reports and roadmaps
 (1)Annual reportAs part of the annual budget request submitted to Congress under section 1105 of title 31, United States Code, the Director shall provide to the appropriate committees of Congress a report that describes projects supported by ARPA–Terra during the previous fiscal year.
 (2)Strategic vision roadmapNot later than October 1, 2020, and October 1, 2023, the Director shall provide to the appropriate committees of Congress a roadmap that describes the strategic vision that ARPA–Terra will use to guide the choices of ARPA–Terra for future technology investments over the following 3 fiscal years.
							(h)Coordination and nonduplication
 (1)In generalTo the maximum extent practicable, the Director shall ensure that the activities of ARPA–Terra are coordinated with, and do not duplicate the efforts of, programs and laboratories within the Department and other relevant research agencies.
 (2)Technology transfer coordinatorTo the extent appropriate, the Director may coordinate technology transfer efforts— (A)with the Department; and
 (B)to increase the transfer of technologies to market, with outside entities, including the Foundation for Food and Agricultural Research.
 (3)Lessons learnedIn developing ARPA–Terra, the Director shall build on lessons learned from the Agriculture Advanced Research and Development Authority pilot program established under section 1473H of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319k).
 (i)Federal demonstration of technologiesThe Secretary shall make available to purchasing and procurement programs of Federal agencies information regarding the potential to demonstrate technologies resulting from activities funded through ARPA–Terra.
						(j)Advice
 (1)Advisory committeesThe Director may seek advice on any aspect of ARPA–Terra from— (A)an existing Department advisory committee; and
 (B)a new advisory committee organized to support the programs of ARPA–Terra and to provide advice and assistance on—
 (i)specific program tasks, including transfer from lab to market; or (ii)overall direction of ARPA–Terra.
 (2)Additional sources of adviceIn carrying out this section, the Director may seek advice and review from— (A)the President's Council of Advisors on Science and Technology;
 (B)the Foundation for Food and Agriculture Research; (C)the Advanced Research Projects Agency–Energy;
 (D)the Defense Advanced Research Projects Agency; and (E)any professional or scientific organization, or individual agricultural practitioner, with expertise in specific processes or technologies under development by ARPA–Terra.
 (k)Existing authoritiesThe authority under this section— (1)is in addition to existing authorities of the Secretary; and
 (2)does not supersede or modify any existing authorities. (l)Funding (1)FundThere is established in the Treasury of the United States a fund, to be known as the Agriculture Transformation Acceleration Fund, which shall be administered by the Director for the purposes of carrying out this section.
							(2)Separate budget and appropriation
 (A)Budget requestThe budget request for ARPA–Terra shall be separate from the rest of the budget request of the Department.
 (B)AppropriationsAppropriations to the Fund shall be separate and distinct from the rest of the appropriations for the Department..
			(b)Conforming amendments
 (1)The first section 225 of the Department of Agriculture Reorganization Act of 1994 (relating to Food Access Liaison) (7 U.S.C. 6925) is redesignated as section 224A.
 (2)Section 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following:
					
 (11)The authority of the Secretary to establish in the Department the Advanced Research Projects Agency–Terra under section 224B..
				